Citation Nr: 1525382	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  11-09 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether referral for extraschedular evaluation is warranted for service-connected bilateral foot fungus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1986 to January 1993, from July 2007 to September 2008 and from October 2008 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by a Department of Veterans Affairs (VA) Hartford Regional Office (RO) that granted service connection for foot fungus and assigned a noncompensable (0 percent disabling) initial evaluation effective from October 18, 2009.

In May 2014, the Board denied the claim.  The Veteran appealed that decision to the Court of Appeals for Veterans' Claims and, in April 2015, the Court partially vacated the decision only to the extent  that the claim for a compensable disability rating for bilateral foot fungus did not merit referral for extraschedular consideration, and remanded the claim for adjudication according to the Joint Motion for Remand.  


FINDING OF FACT

The available schedular ratings are adequate for evaluation of the Veteran's service-connected bilateral foot fungus; an exceptional or unusual disability picture is not demonstrated.

CONCLUSION OF LAW

The criteria for referral for an extraschedular evaluation for the Veteran's service-connected bilateral foot fungus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b) (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in July 2010. 

The duty to assist has also been met.  The Veteran's service treatment records and VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded an adequate VA examination in August 2010 in order to adjudicate his claim. 

II.  Analysis

The Veteran is currently in receipt of a noncompensable rating for a bilateral foot fungus.  In the rating action on appeal, service connection for bilateral foot fungus was granted and an initial noncompensable evaluation assigned under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813, effective October 2009.  Under DC 7813, dermatophytosis, to include tinea pedis of the feet, is to be rated as disfigurement of the head, face or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending on the predominant disability.  See 38 C.F.R. § 4.118, DC 7813. 

In May 2014, the Board rated the Veteran's bilateral foot fungus pursuant to the provisions of DC 7806, which contemplates dermatitis and eczema as that diagnostic code contemplates the Veteran's predominant symptomatology.

The rating criteria for DC 7806 are as follows.  A noncompensable rating is assigned with less than 5 percent of the entire body affected; or, less than 5 percent of exposed areas affected; and, no more than topical therapy required during the past 12-month period.  A rating of 10 percent is assigned with at least 5 percent, but less than 20 percent, of the entire body affected; or, at least 5 percent, but less than 20 percent, of the exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A rating of 30 percent is assigned with 20 to 40 percent of the entire body or exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constant, during the past 12-month period.  A rating of 60 percent is assigned with more than 40 percent of the entire body or exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

In this case, the parties to the joint motion do not wish to disturb the Board's May 2014 conclusion that the Veteran is not entitled to an increased schedular rating for the service-connected bilateral foot fungus.  Rather, here, the parties to the Joint Motion agree that the Board did not fully address whether referral of the claim for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is warranted.

Accordingly, as shown below, the Board finds that there is no showing that the Veteran's service-connected bilateral foot fungus reflects so exceptional or so unusual a disability picture as to warrant referral for consideration of an extra-schedular rating.

In this regard, the threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the Veteran's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See Thun, 22 Vet. App. at 111.

Specifically, in this case, the Board finds that the available schedular ratings are adequate to evaluate the Veteran's service-connected bilateral foot fungus.  The Joint Motion directs the Board to consider the Veteran's symptoms of itchiness, flakiness, and redness of the feet.  However, such specific symptoms are in fact taken into account by the diagnostic criteria.  DC 7806 states that for symptoms controlled by topical creams, a noncompensable rating is warranted.  A 10 percent rating is warranted where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  When reviewing the evidence of record, the Veteran has stated consistently that he experiences symptoms of itchiness, flakiness, and redness to the affected area on a monthly basis that dissipates either on its own or with the application of topical cream, Lotrimin.  One of the criterion of DC 7806 is the use of topical therapy, whose purpose it is to alleviate such symptoms as itchiness, flakiness and redness.  Thus, DC 7806 in fact contemplates the Veteran's symptoms.  Moreover, the medical evidence demonstrates that the condition has affected less than 5 percent of the body or area affected.  There is no indication that his skin disability is more severe as to result in the need for systemic therapy, as is required for the next higher rating.  Thus, the disability is fully contemplated by the rating schedule.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  As the Board has fully considered all of the Veteran's bilateral foot symptoms in evaluating the service-connected bilateral foot disability; and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

For the foregoing reasons, the Board finds that the available schedular rating is adequate and reasonably describe the Veteran's disability picture.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19.  No further discussion of 38 C.F.R. § 3.321 is required, and referral for consideration of an extraschedular rating for the Veteran's service-connected bilateral foot fungus is not warranted.


ORDER

Referral for an extraschedular evaluation for the service-connected bilateral foot fungus is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


